 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany brought from the East its capital, its officers, and its supervisors, it took overthe real estate but installed much new equipment and machinery and entirely differ-ent manufacturing processesWhile it hired the employees of Rubber Corporationit initiated a training program to teach these employees new skills, and with their newskills installed higher rates of wages in consultation with the UnionIts product isadmittedly superior to any of the products of Rubber Corporation.Furthermore, itis a larger and expanding company with sound financing and its own labor relationspolicy.Itmanufactures its own products, which are manufactured by its ownmethods, from materials purchased from its own suppliers, and sold under its owntrademark to its own customers.RECOMMENDED ORDERUpon all the evidenceand the legal authoritiesset forth above,I find that theCompany didnot fail or refuse to bargain as alleged in the complaint.Therefore,it is recommended that the complaint be dismissed in its entirety.Draper CorporationandUnited Steelworkers of America, AFL-CIO.CaseNo. 1-CA1-1806.May 10,196.5DECISION AND ORDEROn March 2, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent and the Charging Party filed exceptions to the TrialExaminer's Decision and the Respondent also filed a brief in supportof its exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Recommended Order of the Trial Examiner and orders thatRespondent Draper Corporation, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn November 20, 1964, United Steelworkers of America, AFL-CIO, herein calledthe Union, filed a charge against Draper Corporation, the Respondent herein, allegingas a basis therefor that "since about November 10, 1964, the Employer [Respondent]152 NLRB No 57 DRAPER CORPORATION521has violated the Act by refusing to bargain with the Charging Party [Union] pursuantto the certification in Case No. 1-RC-7795." Thereafter, on December 3, 1964, theGeneral Counsel of the National Labor Relations Board, on behalf of the Board, bythe Acting Regional Director for Region 1, issued a complaint and notice of hearingpursuant to Section 10(b) of the National Labor Relations Act, as amended, 29 U.S.C.Sec.151, et seq.,herein called the Act, and Section 102 15 of the Board's Rules andRegulations, Series 8, as amended.The complaint described certain acts by theRespondent alleged to be unfair labor practices within the meaning of Section 8(a) (5)and (1) of the Act, as follows:8.All employees in the following departments at the Employer's plant locatedatHopedale, Massachusetts.Department 38, Department 86, Department 35, Department 46, Department34,Department 69, Department 43 and Department 18, including inventoryclerks, but excluding all other employees, the two Department 18 employeespermanently assigned to Department 16, master mechanic, assistant mastermechanic, foremen, assistant foremen, office clerical employees, plant clericalemployees, technical employees, professional employees, guards and supervisorsas defined in the Act constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.[On or about May 26, 1964, the Regional Director for the First Regionissued a Decision and Direction of Election in Case No 1-RC-7795, in which anelection by secret ballot in the above described units was directed ]9.On or about October 28, 1964, a majority of the employees in the unitdescribed . . , by a secret election conducted under the supervision of the RegionalDirector for the First Region of the Board, designated or selected the Union astheir representative for the purposes of collective bargaining.On November 5,1964, the Union was certified by the National Labor Relations Board ascollective bargaining representative of the employees described [in the unit].10.At all times since October 28, 1964, the Union has been the representativefor the purposes of collective bargaining of a majority of the employees in thesaid unit and, by virtue of Section 9(a) of the Act, has been and is now theexclusive representative of all the employees in the said unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment,or other conditions of employment.11.On or about November 6, 1964, the Union requested Respondent to bar-gain collectively in respect to rates of pay, wages, hours of employment or otherconditions of employment with the Union as the exclusive representative of allthe employees in the unit described....12.On or about November 10, 1964, and at all times thereafter, Respondentdid refuse and continues to refuse to bargain collectively with the Union as theexclusive representative of all the employees in the unit described above... .16.The acts of the Respondent, described above, constitute unfair labor prac-tices affecting commerce within the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the Act.The Respondent filed a timely answer to the complaint. Its answer, by failing todeny, admitted the jurisdictional and procedural allegations of the complaint and thestatus of the Union as a labor organizationThe answer admits that: A secret ballotelection was conducted in the unit set forth in the complaint, the Union receiveda majority of the ballots at said election; the Regional Director certified the Unionas the bargaining representative of the employees in the said unit; the Union hasrequested the Respondent to bargain with it as the exclusive collective-bargainingrepresentative of the employees in the said unit; the Respondent has refused to do so.The answer denies all other allegations of the complaint including those relating tothe appropriateness of the bargaining unit, the status of the Union as exclusive repre-sentative of all employees in said unit, and the commission by the Respondent ofany unfair labor practices within the meaning of the ActSpecifically, in connectionwith its refusal to bargain with the Union, the Respondent in its answer admits thaton or about November 10, 1964, it wrote a letter addressed to the Union reading asfollows:1964In our opinion the National Labor Relations Board erred in determiningthat the unit in respect of which you have been certified by it as bargainingrepresentative is an appropriate bargaining unit.Accordingly, our position is,that we should not recognize or deal with you as such representative unless anduntil the courts have decided that such unit is proper. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs affirmative defenses, the Respondent in its answer says that: (1) The employeesdescribed do not constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of the National Labor Relations Act, as amended; the deci-sion of the National Labor Relations Board in Case No. 1-RC-7795 to the effect thatsuch employees do constitute such an appropriate unit was arbitrary, capricious, anderroneous and was based, in violation of Section 9(c) (5) of the National LaborRelations Act, as amended, only on the extent to which employees of this Respondenthave organized; the Union referred to in the complaint has not been designated orselected for the purposes of collective bargaining by the majority of the employeesof this Respondent in a unit appropriate for such purposes under the National LaborRelations Act, as amended; and accordingly the certification by the National LaborRelations Board on November 5, 1964, of said Union as collective-bargaining repre-sentative of the employees described, was in error and of no force or effect; and(2) by reason of the matters referred to in the foregoing affirmative defense, theRespondent is under no obligation to bargain with the Union referred to in the com-plaint and that the communication dated November 10, 1964, and the subsequentpersistence of this Respondent in the position taken in that letter, did not and doesnot violate the National Labor Relations Act, as amended, or any other statute or law.On or about December 22, 1964, counsel for the General Counsel filed and serveda motion for judgment on the pleadings. In support thereof, he contends that: (1)The Respondent's answer admits all the material allegations of the complaint; (2) theaffirmative defenses pleaded by the Respondent have been raised and litigated inthe underlying representation proceeding (Case No. 1-RC-7795,supra);(3) theissues raised and determined by the Board in a prior representation case cannotbe relitigated in a subsequent unfair labor practice proceeding absent newly discov-ered evidence and the Respondent may not raise these issues in this complaintproceeding before this Trial Examiner, who is bound by the Board's Decision; and(4) the allegations of the complaint must be found to be true and this Trial Examinershould make findings of fact and conclusions based thereon.Counsel for the GeneralCounsel therefore moves that (1) this Trial Examiner find that the unit describedabove constitutes a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act, since said unit description has been litigatedpreviously and found appropriate by the Board in Case No. 1-RC-7795 and, there-fore, the Board would refuse to reconsider this issue in the instant case; (2) all othermaterial allegations in the complaint and notice of hearing which Respondent hasin effect admitted in its answer be deemed to be admitted to be true; and (3) Respond-ent be found by this Trial Examiner to have violated Section 8(a) (1) and (5) of theAct without the taking of evidence in support of the allegations of the complaint.'On January 5, 1965, I issued and caused to be served upon all the parties an orderrequiring the Respondent to file a reply to the said motion, stating whether there areany genuine issues of fact open for decision and if so clearly identifying and statingsuch issues, and showing cause why the notice of hearing should not be vacated andthe legal issues resolved by a written decision after the submission of briefs.OnJanuary 19, 1965, the Respondent, by counsel, filed a reply to the saidmotion, asfollows:The Employer knows of no new material facts not presented in Case No. 1-RC-7795 evidence of which would be admissible in this proceeding underly presentlyapplicable Board authority.The Employer reserves the rightto argue in itsbrief, or in subsequent stages of this or any related proceeding, any question offact or law, including but not limited to the question of whether findings of theBoard in Case No. 1-RC-7795 are supported by substantial evidence on therecord considered as a whole.It appearing. therefore, that there are no issues of fact herein requiring a hearingbefore a Trial Examiner for the purpose of issuinga Decision,on January 25, 1965,I issued an order vacating the notice of hearing and directing that this case bedeemed submitted for decision on the pleadings, the motion papers, and the wholerecord in Case No. 1-RC-7795.A brief submitted on behalf of the Respondent to me, in which it is urged that thedecision of the Regional Director and the Board in Case No. 1-RC-7795 was erro-neous as a matter of law and that the Respondent in the presentcasewas not requiredIThe Regional Director referred the motion to the Chief Trial Examiner, who dulydesignated Trial Examiner Arthur E Reyman as Trial Examiner herein I have con-sidered the motion as one filed pursuant to rule 12(c) of the Rules of Civil Procedurefor the United States District Courts, and have treated it as one for summary judgmentas provided in rule 56 to allow consideration of the full record in Case No. 1-RC-7795 DRAPER CORPORATION523as a matter of law to recognize or bargain with the Union, has been carefully con-sidered.The facts presented from the point ofviewof Respondent are fairly andably set forth in brief and from the facts counsel argues (1) the Regional Director'sfindings of fact on a number of issues are clearly erroneous and are not supportedby substantial evidence on the record considered as a whole, and (2) the decisionof the Regional Director as affirmed by the Board was arbitrary and capricious andrequires the conclusion that the Regional Director and the Board treated the extentof organization of the employees as controlling.Ruling on MotionThe issues raised by the Respondent in the answer to the complaint, and in brief,are these(1) whether the findings of fact in the underlying case are supported bysubstantial evidence on the record considered as a whole; (2) whether the unitdescribed in the complaint for the employees in which the Union has been certifiedas the collective-bargaining representative is an appropriate unit for such purposeswithin the meaning of Section 9(b) of the Act; and (3) whether the Board, in deter-mining that said unit was appropriate for collective-bargaining purposes, violatedSection 9(c)(5) by giving controlling effect to the extent to which the employeeshad organized.The appropriateness of the unit was litigated by the parties and decided by theBoard in the underlying representation proceeding and, absent newly discovered evi-dence, may not be relitigated in this case. InPittsburgh PlateGlassCo. v. N.L.R.B.,313 U.S 146, 158, the Court said, "The unit proceeding and this complaint on unfairlabor practices are really one."Accordingly, the decision of the Board, which isbinding upon me, is dispositive of this question.Metropolitan Life Insurance Com-pany,141 NLRB 337, 340, enfd. 328 F. 2d 820 (CA.3);Metropolitan Life Insur-ance Company,141 NLRB 1074, 1076, enfd. 330 F. 2d 62 (C.A.6); Esquire, Inc.(Coronet Instructional Films Division),109 NLRB 530, 538-539, enfd. 222 F. 2d253 (C.A.7); Bonnie Enterprises, Inc.,145 NLRB 1669, 1672. The Respondent doesnot contend that there is newly discovered evidence since the Board's certification,or evidence unavailable at the time of the representation proceeding, but contendsonly that the Board's original unit determination was erroneous.Therefore, I ambound by the Board's unit determination.There are no factual issues litigable before me and the legal issue has been decidedby the Board.Accordingly, the motion made on behalf of the General Counsel isgranted and, on the basis of the entire record herein, including the representationcase, I make the following -FINDINGS OF FACT1.JURISDICTIONThe Respondent is and has been at all times material hereto a corporation dulyorganized under and existing by virtue of the laws of the State of Maine.At all timesherein mentioned, the Respondent has maintained a manufacturing plant in the cityof Hopedale, Commonwealth of Massachusetts, and is now and continuously hasbeen engaged in the manufacture, sale, and distribution of textile machinery andrelated products.The Respondent in the course and conduct of its business causes,and continuously has caused at all times herein mentioned, large quantities of rawmaterials used by it in the manufacture of textile machinery to be purchased andtransported in interstate commerce from and through various States of the UnitedStates other than the Commonwealth of Massachusetts, and causes, and continuouslyhas caused at all times herein mentioned, substantial quantities of textile machineryto be sold and transported from said plant in interstate and foreign commerce toStates of the United States other than the Commonwealth of Massachusetts.TheRespondent, during the 12 months immediately preceding the issuance of the com-plaint herein, which period is representative of all times material herein, shippedgoods valued at an excess of $50,000 directly from its Hopedale, Massachusetts, plantto points outside the Commonwealth of Massachusetts.The Respondent is now and has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning of Section2(5) of the Act. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The representation proceeding1.The unitAll employees in the following departments at the Respondent's plant located atHopedale,Massachusetts*department 38, department 86, department 35, depart-ment 46, department 34, department 69, department 43, and department 18, includinginventory clerks, but excluding all other employees, the two department 18 employeespermanently assigned to department 16, master mechanic, assistant master mechanic,foremen, assistant foremen, office clerical employees, plant clerical employees, tech-nical employees, professional employees, guards, and supervisors, as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.2.The certificationOn or about October 28, 1964, a majority of the employees in the above-describedunit, by a secret election conducted under the supervision of the Regional Directorfor Region I of the Board, designated or selected the Union as their representativefor the purposes of collective bargainingOn November 5, 1964, the Union wascertified by the National Labor Relations Board as collective-bargaining representa-tive of the employees in the above-described unitThe Union is and at all timessince October 28, 1964, has been the representative for the purposes of collectivebargaining of a majority of the employees in the said unit and, by virtue of Section9(a) of the Act, has been and is now the exclusive representative of all the employeesin the said unit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment.3.The request to bargain and Respondent's refusalOn or about November 6, 1964, the Union requested the Respondent to bargaincollectively in respect to rates of pay, wages, hours of employment, and other condi-tions of employment with the Union as the exclusive representative of all theemployees of the Respondent in the above-described unit.On or about November10, 1964, and at all times thereafter, the Respondent did refuse and continues torefuse to bargain collectively with the Union as the exclusive representative of allthe employees in the said above-described unit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerceV. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, I shall recommend that it cease and desist therefrom and takeaffirmative action designed to effectuate the policies of the Act.Upon the foregoing findings of fact, and the entire record in the case, includingthe representation proceedings, I make the following:CONCLUSIONS OF LAWIThe Respondent, Draper Corporation, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2The Union, United Steelworkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3All employees in the following departments at the Respondent's plant locatedatHopedale, Massachusettsdepartment 38, department 86, department 35, depart-ment 46, department 34, department 69, department 43, and department 18, includinginventory clerks, but excluding all other employees, the two department 18 employeespermanently assigned to department 16, master mechanic, assistant master mechanic,foremen, assistant foremen, office clerical employees, plant clerical employees, tech-nical employees, professional employees, guards, and supervisors, as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act. DRAPER CORPORATION5254. Since on or about October 28, 1964, the Union has been and is the exclusiverepresentative for the purposes of collective bargaining of the employees in the unitdescribed above.5.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit on or about November 10, 1964, andthereafter, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in this case and in the representation proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, it is recommended that theRespondent, Draper Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with United Steelworkers of America, AFL-CIO, as the exclusive bargaining representative of its employees in the followingdepartments of its plant located at Hopedale, Massachusetts. department 38, depart-ment 86, department 35, department 46, department 34, department 69, department43, and department 18, including inventory clerks, but excluding all other employees,the two department 18 employees permanently assigned to department 16, mastermechanic, assistantmastermechanic, foremen, assistant foremen, office clericalemployees, plant clerical employees, technical employees, professional employees,guards, and supervisors, as defined in the Act.(b) Interfering with the efforts of United Steelworkers of America, AFL-CIO,to negotiate for or to represent the employees in the said appropriate unit as theirexclusive bargaining agent2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with United Steelworkers of America, AFL-CIO, as the exclusive representative of all the employees in the appropriate unitdescribed above, with respect to rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its plant located at Hopedale, Massachusetts, copies of the attachednotice marked "Appendix." 2Copies of said notice, to be furnished by the RegionalDirector for Region 1, shall, after being duly signed by Respondent's representative,be posted by it immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, or covered by any othermaterial(c)Notify the Regional Director for Region 1, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps the Respondent hastaken to comply herewith.32In the event this Recommended Order be adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the noticeIn the further event that the Board's Order is enforced by adecree of the United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"S In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Steelworkers ofAmerica, AFL-CIO, as the exclusive representative of the employees in thebargaining unit described below. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLNOT interfere with the efforts of the United Steelworkersof Amer-ica,AFL-CIO,to negotiate for or represent as exclusive bargaining agent theemployees in the bargaining unit described below.WE WILL,upon request,bargainwiththe above-named Union,as the exclusiverepresentative of all the employees in the bargaining unit described below withrespect to rates of pay, wages,hours of employment,and other conditions ofemployment,and, if an understanding is reached,embody such an understandingin a signed agreement.The bargaining unit is:All employeesin the following departments of Draper Corporation plantlocated at Hopedale,Massachusetts:department 38, department 86, depart-ment 35, department 46, department 34, department 69, department 43,and department 18, including inventory clerks, but excluding all otheremployees,the twodepartment 18 employees permanently assigned todepartment 16, master mechanic,assistantmastermehcanic, foremen,assistant foremen,office clerical employees,plant clerical employees, tech-nical employees,professional employees,guards, and supervisors,as definedin the Act.DRAPER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, BostonFive Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Tele-phone No. 523-8100 if they have any questions concerning this notice of compliancewith its provisions.James M. Casida, et al.andInternational Union of OperatingEngineers,AFL-CIO,and Local 351, International Union ofOperating Engineers,AFL-CIO.CaseNo. AO-84.May 10,1965.ORDER DISMISSING PETITION FOR ADVISORY OPINIONA petition was filed on April 22, 1965, by James M. Casida and 27other individuals, herein called the Petitioners, pursuant to Sections102.98 and 102.99 of the Board's Rules and Regulations,Series 8, asamended, for an Advisory Opinion with respect to a jurisdictionalissue raised in a damage suit for alleged breach of contract and fraudu-lent representations instituted by the Petitioners in the State DistrictCourt of Hutchinson County, Texas, against International Union ofOperating Engineers, AFL-CIO, and Local 351, International Unionof Operating Engineers, AFL-CIO, herein called the Unions.The State court action was instituted after the General Counsel hadrefused to issue a complaint upon unfair labor practice charges filedby the Petitioners and had dismissed the charges.The judgment ofthe State District Court awarding damages was appealed to the Courtof Civil Appeals for the Seventh Supreme Judicial District of Texasat Amarillo, Texas, which reversed the judgment on the ground thatthe matters in litigation had been preempted by the National Labor152 NLRB No. 58.